DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, 10-12, 15- are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DAO et al PG PUB 2017/0317894.
Re Claims 1, 8, 15 and 23, DAO et al teaches figure 14A, UE 1102 (a memory, one or more processors) for establishing a service session with AF 1122 (application function) [0170, 0190]; UE informs (sending an instruction) AF of the requested QoE and QoS (defining…packet- set marking information; a first token) for specific flows (a packet flow) using link NG-QR 1114 in the control plane (application layer signaling) wherein the QoS marking maps a set of flow with priority (respective priorities) [0152] wherein based on network condition (detecting a need to change), the AF updates the QoE and QoS requirements such as modifying the first priority associated with flow ID to an updated priority value [0127]

Re Claims 4, 11, the flow ID is binary markings when change indicates the respective flow wherein updated QoS can indicate a start/end of packet flows with a first/second set of one or more packets.
Re Claims 5, 12, the flow ID with different binary marking indicates each respective set of one or more packets associated with the respective flow ID.
Re Claims 16, 24, a service session is established between the UE and AP for QoS negotiating information via CP (control plane: application level signaling).
Re Claims 17, 18, 25, 26, first and second packets can belong to the same flow ID.
Re Claims 19, 20, 27, 28, based on application in the UE, the initial QoS parameter (the first token associated with first priority) and flow ID is associated with a first series of packets; based on the network condition, the AF determines an updated QoS parameter adjusting and associated with the same flow ID, hence receiving each of the second series of packet are associated with initial QoS parameter.
Re Claims 21, 22, 29, 30, teaches the QoS information/policy includes packet delay information [0074] associated with series of packets in the flow ID wherein based on the packet delay information (a first/second packet delay budget) each QoS marking (first and second token) are different 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 7, 9, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over DAO et al PG PUB 2017/0317894 in view of Heo et al PG PUB 2005/0265301.
	Re Claims 2, 9, DAO et al teaches based on QoS connection requirement from UE, the AF (application function) sends the initial QoS parameter(s) to the UE [0099, 0110] wherein the QoS parameter can includes priority parameter (token) for the downlink packets;  based on the network condition, CP functions determines an updated CN QoS parameter, the UE receives the CN QoS parameter (at least one downlink token) wherein the QoS parameter can correspond to at least one of the respective priorities [0193-0194, 0198]; sending by the UE to AN (RAN) UL QoS Setup ACK acknowledging the changed on the specific QoS parameters downlink communication (identified one or more downlink packets) [0192, 0205] but fails to explicitly teach “scheduling information to be applied to the identified one or more downlink packets.  However, Heo et al teaches sending “scheduling information” is transmitted to a scheduler in the eNode wherein the scheduling information indicates buffer status and/or power status information 0094].  By combining the teaching, the eNode of RAN can schedule downlink packets with the updated priority level (priority it to be changed) and buffer status information in the scheduling information.  One skilled 
	Re Claims 6, 13, DAO et al teaches in figure 4A, UE sending over data radio bearer used for user plane traffic UP to wireless network 120(RAN) wherein flow ID (packet-set marking identification values) identify the packet flow and in view Heo scheduling information is applied on the identified flow ID.
	Re Claims 7, 14, DAO also teaches signaling radio bearer used for control-plane signaling to CP 140 wherein flow ID (packet-set marking identification values) identify the packet flow and in view Heo scheduling information is applied on the identified flow ID.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/Primary Examiner, Art Unit 2472